DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on December 15, 2021.  These drawings are approved.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the distance element having different thicknesses and a plurality of distance elements as recited in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the clamping means" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nago (US2015/0259022).

Re claim 2, a free end of the steer tube (110) can be arranged in at least two different fixing positions inside the receiving space (28).
Re claim 3, the fixing element (22) is configured as a clamping element so that the steer tube (110) is clampingly fixed (unnumbered screw near 22, see Fig 2).
Re claim 4, the receiving space (28) has an opening in the upper side of the bicycle handlebar stem (see Fig 8), and wherein the opening can be closed with a cover (unnumbered cover above 28, see Fig 8).
Re claim 5, a tensioning means (unnumbered screw and insert inside 28, see Fig 7) is accessible via the opening, the cover (unnumbered cover above 28, see Fig 8) serving as an abutment element for the tensioning means (see Fig 7).

Re claim 7, the distance element (62) is configured such that it can be mounted and/or removed in a mounted state of the steer tube (A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural imitations of the claim. see MPEP 2114).
Re claim 10, the bicycle handlebar stem and/or the distance element (62) and/or the bearing retaining element (60) comprise positioning elements (70a, 70b).
Re claim 11, for the adjustment of different positions of the bicycle handlebar stem, the distance element is provided or omitted (A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114).
Re claim 13, the clamping means comprises screws (unnumbered screw near 22, see Fig 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nago (US 2015/0259022) in view of Wong et al (US2018/0222546).
Nago discloses the device as described above, but does not disclose the distance element having a lateral opening for setting the same onto the steer tube from the side.
Wong et al teach the use of a distance element (300d) having a lateral opening (318) for setting the same onto a steer tube from the side (see Fig 10).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Nago to include a lateral opening as taught by Wong et al in order to facilitate assembly.
Re claim 12, for the adjustment of different positions of the bicycle handlebar stem, the distance element has different thicknesses and/or a plurality of distance elements (300d) is provided (see Fig 9).
Allowable Subject Matter
Claim 14 is allowed.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Response to Arguments
	Some further comments regarding the applicant’s remarks are deemed appropriate.
	The applicant has amended the drawings to correct Figure 5, and the amended drawing is approved.  However, the drawings remain objected to because the applicant 
	The applicant argues the Nago reference fails to meet the limitations of the claims because “Nago teaches introducing a spacer (62) in order to adjust the height of the steering column (110).”  This is true, before the spacer is added to the stem is fixed at a first location.  When the spacer (62) is added the stem moves to a second location to accommodate for the distance of the spacer (see ¶46).  Therefore, the Nago reference meets the limitations of the claims. 
	It is further argued that the Nago reference fails to meet the limitations of the claims because “Furthermore, referring to FIG. 2, in order to introduce or eliminate the spacer (62), the entire assembly must be taken apart. Hence, the main body portion (12) and the steering column (110) cannot be secured together while adjusting the height of the main body portion (12).”  The method of assembly is not germane to the patentability of the device itself, (see MPEP 2113).
	The applicant argues the Wong et al reference fails to meet the limitations of claim 1 because “Wong is silent on adjusting the height of the stem (102) by clampingly securing the stem (102) to a steering column (not discussed). The Wong reference is not and was never used to reject claim 1.  The Wong et al reference is used to reject claims 8 and 12.
	Applicant’s remarks have been accorded due consideration, however, they are not deemed fully persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656